DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-11 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Patent Application Publication 2014/0112289; hereinafter Kim).
Regarding claims 1 and 11 Kim discloses a method performed by a user equipment (UE), and a UE, comprising:
(fig. 29, receiver 2921);
communicating with a base station (paragraph 0249; wherein the UE communicates with the base station via the receiving module); and
receiving, from the base station, a downlink transmission starting from a target position on an unlicensed spectrum (figs. 20, 21), wherein, the target position is any one of potential positions (paragraphs 0206-0207; wherein the base station senses the unlicensed band, and when the channel is sense idle, it starts a transmission of PDCCH and PDSCH, with that position where the channel is detected as available being the “target position” of many potential positions in the subframe), and the potential positions correspond to a plurality of positions with a periodic interval of a duration of a plurality of symbols (paragraphs 0206-0207; the periodicity of OFDM symbols of a slot in the subframe).
Regarding claim 2 Kim discloses the method of claim 1, wherein the plurality of positions includes symbol 0 in a subframe (paragraphs 0206-0207; figs. 20-21; note that the positions include symbol 0 of the subframe).
Regarding claim 3 Kim discloses the method of claim 1, wherein the downlink transmission ends at a symbol of a subframe with symbols occupied and other symbols not occupied (paragraphs 0206-0207; figs. 20-21; wherein the transmission ends with some symbols occupied by the PDCCH and the PDSCH, while other symbols are unoccupied as those where channel sensing is performed; note that the claim does not specify where the occupied symbols are located, also does not specify if this only refers to the control information of the entire downlink transmission).
Regarding claim 4 Kim discloses the method of claim 1, wherein the downlink transmission starts in response to the base station detecting that a channel on the unlicensed spectrum is idle (paragraphs 0206-0207; wherein the base station senses the unlicensed band, and when the channel is sense idle, it starts a transmission of PDCCH and PDSCH).
Regarding claim 5 Kim discloses the method of claim 1, wherein control information is received at the target position (paragraphs 0206-0207; wherein a PDCCH is received, this being the control channel).
Regarding claim 6 Kim discloses a method performed by a base station, the method comprising:
communicating with a user equipment (UE) (paragraph 0249; wherein the UE communicates with the base station via the receiving module);
performing a downlink transmission to the UE, starting from a target position on an unlicensed spectrum (figs. 20, 21), wherein, the target position is any one of potential positions (paragraphs 0206-0207; wherein the base station senses the unlicensed band, and when the channel is sense idle, it starts a transmission of PDCCH and PDSCH, with that position where the channel is detected as available being the “target position” of many potential positions in the subframe), and the potential positions correspond to a plurality of positions with a periodic interval of a duration of a plurality of symbols (paragraphs 0206-0207; the periodicity of OFDM symbols of a slot in the subframe).
Regarding claim 7 Kim discloses the method of claim 6, wherein the plurality of positions includes symbol 0 in a subframe (paragraphs 0206-0207; figs. 20-21; note that the positions include symbol 0 of the subframe).
Regarding claim 8 Kim discloses the method of claim 6, wherein the downlink transmission ends at a symbol of a subframe with symbols occupied and other symbols not occupied (paragraphs 0206-0207; figs. 20-21; wherein the transmission ends with some symbols occupied by the PDCCH and the PDSCH, while other symbols are unoccupied as those where channel sensing is performed; note that the claim does not specify where the occupied symbols are located, also does not specify if this only refers to the control information of the entire downlink transmission).
Regarding claim 9 Kim discloses the method of claim 6, wherein the downlink transmission starts in response to the base station detecting that a channel on the unlicensed spectrum is idle (paragraphs 0206-0207; wherein the base station senses the unlicensed band, and when the channel is sense idle, it starts a transmission of PDCCH and PDSCH).
Regarding claim 10 Kim discloses the method of claim 6, wherein control information is transmitted at the target position (paragraphs 0206-0207; wherein a PDCCH is received, this being the control channel).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
USPGPUB 2018/0206129 to Choi et al. – which discloses control signal and channel transmission method in a mobile communication system operating in an 
WO2016122756 to Kwon et al. – that discloses using unlicensed spectrum in cellular networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466





/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466